Title: 26 June., 26 June 1776
From: Adams, John,Continental Congress, Board of War
To: 


       
       26 June. The congress resolved that M. Felix Weibert be permitted to serve in the capacity of an engineer under General Washington (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 5:480–482; Note: Three additional resolutions immediately following concerning the appointment of officers for the regiment to be raised by Col. Lewis Dubois, a letter to the New York Convention explaining the need for Dubois’ regiment, and the empowering of the Marine Committee to purchase the Catharine may have proceeded from the same report).
      